SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 28, 2010 SUSSEX BANCORP (Exact name of registrant as specified in its charter) New Jersey 0-29030 22-3475473 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 Munsonhurst Road Franklin, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (973) 827-2914 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The information in this section, including the information contained in the press release included as Exhibit 99.1 hereto, is being furnished pursuant to this Item 2.02 and shall not deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. In addition, this information shall not be deemed to be incorporated by reference into any of the Registrant's filings with the Securities and Exchange Commission, except as shall be expressly set forth by specific reference in any such filing. On October 28, 2010, the Registrant issued a press release announcing its operating results for the three months and nine months ended September 30, 2010.A copy of the October 28, 2010 press release is included as Exhibit 99.1 hereto. Item 9.01 Financial Statements and Exhibits (d) Exhibits.The following is filed as an Exhibit to this Current Report on Form 8-K: Press Release dated October 28, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Sussex Bancorp, has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SUSSEX BANCORP (Registrant) Dated: October 29, 2010 By: /s/ Anthony Labozzetta ANTHONY LABOZZETTA President and Chief Executive Officer
